Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This application is a national stage entry of PCT/JP2017/012703 (international filing date: 03/28/2017).

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 2 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 2 line 4 “IDs” should be defined as to what it stands for, either in first appearance, or first appearance of its own claim branch.  Similar problem appears in claim 9.
Claim 2 line 17, the phrase “the flow definition tables” (i.e. plural) is unclear and ambiguous as to whether it is referred to the “flow definition table” (singular) as in claim 1 line 6.  If indeed so, it is suggested that --- the flow definition tables --- be changed to --- the flow definition table ---.  Similar problem appears in claim 9.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 4, 8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Yadav et al. (US 20160359872 A1, hereinafter Yadav), in view of Vasseur et al. (US 20160218951 A1, hereinafter Vasseur).

Regarding claim 1, Yadav teaches a  data processing system (in general, see fig. 3 and corresponding paragraphs 46-50 along with fig. 1 and its paragraphs that describes the components of fig. 3, NOTE: the remaining of the prior art starting in paragraph 66 discloses many possible embodiments in which fig. 3 can perform)
includes a plurality of types of processing each of which configured to implement a function (see at least fig. 3, e.g. many steps in method 300 can be a process for a function), 
the data processing system comprising: a gateway for inputting data; and a server for inputting data output from the gateway (see at least fig. 3 along with component descriptions of fig. 1, e.g. the collectors 108 and analytics module 110),
wherein the gateway 
applies first processing including one or more types of processing to the input data in accordance with information included in first flow information and outputs the processed data to the server (see at least para. 48, e.g. can be interpreted as any one of the steps 308-314), and 
the server
applies second processing to the data input from the gateway in accordance with the information included in the first flow information and thereafter applies third processing including one or more types of processing (see at least para. 49, e.g. one possible interpretation would be steps 318 and any steps after step 318),
specifies the second processing, generates, from the first flow information, second flow information including information for applying the third processing to the 
generates, from the first flow information, the second flow information including information for applying the first processing to the data input by the gateway and thereafter applying the second processing (see at least para. 49, e.g. step 318 and a step before that, in which step 318 uses data from previous steps).
Yadav differs from the claim, in that, it does not specifically disclose links [a plurality of types of processing]; which is well known in the art and commonly used for providing effective network anomaly detection.
Vasseur, for example, from the similar field of endeavor, teaches mechanism of links [a plurality of types of processing] (see at least para. 15, e.g. communication links that link between network components for performing processes); which would have been obvious before the effective filing date of the claimed invention to and can be easily adopted by a person having ordinary skill in the art to incorporate Vasseur into the system of Yadav for providing effective network anomaly detection.

Regarding claim 3, Yadav in view of Vasseur teaches wherein 
the gateway inputs data from each of a first sensor and a second sensor (Yadav, see at least para. 46, e.g. various sensors send various information to various collectors and then further process by various analytics modules),
the first flow information includes information for applying the second processing to the data input from the first sensor via the gateway, thereafter applying the third processing including one or more types of processing, applying fourth processing to 
the server specifies the fourth processing, determines whether the fourth processing is applicable on the gateway, and when it is determined that the fourth processing is not applicable, the server specifies the second processing, and determines whether the second processing is applicable in the gateway, and when it is determined that the second processing is applicable, the server generates the second flow information (Yadav, see at least para. 23 along with the section of “Creating a Host Reputation Score” in at least para. 348-353, e.g. sub-modules of Analytics Module 110 process data in accordance with fig. 3 and the corresponding data collected by corresponding sensor and collector, NOTE: this is one possible example, and other sub-modules can process their own data in accordance with fig. 3).

Regarding claim 4, Yadav in view of Vasseur teaches wherein 
the server includes a management table storing information of whether each of the second processing and the fourth processing is applicable, in the gateway, and determines, by using the management table, whether the fourth processing is applicable and determines whether the second processing is applicable.  (Yadav, see at least para. 21, e.g. many functionalities characterize the collectors 108, for example, 

Regarding claims 8 and 10, these claims are rejected for the same reasoning as claims 1 and 3, respectively, except each of these claims is in method claim format.

Allowable Subject Matter
Claim 2 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims. 
Claim 5 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims.
Claim 6 would be allowable because it depends from claim 5.
Claim 7 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims. 
Claim 9 would be allowable for the same reasoning as claim 2.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following prior arts are all cited to show systems which are considered pertinent to the claimed invention. 
See form PTO-892 for detail.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEE LAM whose telephone number is 571-270-7577.  The examiner can normally be reached on Mon-Fri 8am-5pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YEE F LAM/Primary Examiner, Art Unit 2465